DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  in the 1st line of claim 14, add “, said core assembly” after “cast heat exchanger” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-23, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ensink (US 4,089,302), which was cited in the Information Disclosure Statement dated July 2, 2019.
Regarding independent claim 14, Ensink discloses a core assembly for use in making a cast heat exchanger (column 2, line 48 through column 3, line 10; and Figures 3-5), in which the core assembly comprises the following structural features (also refer to annotated Figure 4 of Ensink below):
a hot core plate (15) defining internal features of a heat exchanger plate in the cast heat exchanger and having a set of interlocking features that define a space therebetween; and
a cold core plate (13) that includes structures defining external features of the heat exchanger plate and having another set of interlocking features, wherein the cold core plate (13) becomes interlocked with the hot core plate (15).


    PNG
    media_image1.png
    410
    635
    media_image1.png
    Greyscale

Ensink fails to teach multiple hot core and cold core plates, including at least two cold core plates with external features, as well as at least one hot core plate interlocked to another hot core plate.  However, it would have been obvious to one of ordinary skill in the art to make a core assembly that includes multiple cold core plates, since the number of core plates would depend on the size and shape of the final heat exchanger product to be manufactured.  In addition, it would been obvious to one of ordinary skill in the art to provide the plurality of inlets and outlets in combination with multiple cold core plates and hot core plates interconnected together, in order to form a heat exchanger that includes more uniform and efficient temperature distribution.  Regarding the desired number of each of the cold core plates and hot core plates to be interconnected, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In addition, the first set of interlocking features is disposed transversely relative to the second set of interlocking features, wherein the interlocking features have slots and tabs (see annotated Figure 4 of Ensink above).  Although Ensink does not explicitly disclose that rectilinear/curvilinear slots and a rectilinear/curvilinear tab are arranged on opposite sides of the at least one hot core plate, it would have been obvious to one of ordinary skill in the art to include interlocking features on one or more of these sides in order to have both core plates more securely interconnected, for the purpose of maintaining accurate positioning of the core plates during a casting process (column 2, lines 59-64), thus resulting in obtaining a more dimensionally accurate cast heat exchanger.  Moreover, it would have been obvious to one of ordinary skill in the art to modify the structure of the slots and tabs, since modification of shape is merely a design choice.  In the absence of persuasive evidence to the contrary, any change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP 2144.04(IV)(B) and referring to In re Dailey, 357 F.2d 669, 149 USPQ 7 (CCPA 1966).
Regarding claim 15, the core assembly further includes a top half cold plate (10) defining top surface external features and a bottom half core plate (12) defining bottom surface external features, wherein the top half cold plate (10) and the bottom half core plate (12) are interlocked with each other (see Figure 4).
Regarding claim 16, the external features defined by the cold core plate (13) include fin portions with augmentation structures disposed on top and bottom surfaces of the heat exchanger plate (see Figure 4).
Regarding claim 17, the external features defined by the cold core plate (13) have open cooling channels (see Figure 4).
Regarding claims 18 and 20, Ensink fails to explicitly teach that each of the hot and cold core plates includes a top, a bottom, a lock side, and a slip side, as well as tabs and indentations as interlocking features.  However, it would have been obvious to one of ordinary skill in the art to include interlocking features on one or more of these sides in order to have both core plates more securely interconnected for the purpose of maintaining accurate positioning of the core plates during a casting process (column 2, lines 59-64), thus resulting in obtaining a more dimensionally accurate cast heat exchanger.
Regarding claim 19, the internal features defined by the hot core plate (15) have internal passages (24) extending through a plate portion in the cast heat exchanger (see Figure 4).
Regarding claims 21-23, Ensink lacks the disclosure of a plurality of inlets and outlets corresponding to the internal passages, as well as multiple cold core plates and hot core plates interlocked together.  However, it would have been obvious to one of ordinary skill in the art to design heat exchangers with a plurality of inlets and outlets corresponding to internal passages that would allow for more uniform and efficient temperature distribution throughout the heat exchanger.  In addition, it would been obvious to one of ordinary skill in the art to provide the plurality of inlets and outlets in combination with multiple cold core plates and hot core plates interconnected together, in order to form a heat exchanger that includes more uniform and efficient temperature distribution.  Regarding the desired number of each of the cold core plates and hot core plates to be interconnected, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 25 and 27, Ensink discloses that the first set of interlocking features is disposed relative to the second set of interlocking features to connect core plates together (see annotated Figure 4 of Ensink above), and it also would have been obvious to one of ordinary skill in the art to design any type of interlocking features to be not compatible nor interlock with one or more sides of any one or more of the features on the at least two cold core plates and/or of the features on the at least one hot core plate, as long as at least one of the sides of the interlocking features are configured to hold the cores together.
Regarding claim 29, the limitation “a wax pattern that surrounds the surfaces…” of the core assembly does not have patentable weight, since the claimed “wax pattern” is not a part of the core assembly based on the claimed invention.  The wax pattern would be a part of a “mold assembly”, but not a part of the claimed “core assembly”.  In this instance, the “wax pattern” is considered as a material/product to be worked upon by the claimed apparatus, and thus does not impart patentable weight to the claim (see MPEP 2115).

Response to Arguments
The examiner acknowledges the applicants’ amendment provided with the request for continued examination received by the USPTO on April 26, 2022.  Although the amendment overcomes the prior objections to the claims, a new objection is raised for claim 14 (see above section 1).  The applicants have cancelled claims 24, 26, and 28.  Claims 14-23, 25, 27, and 29 are currently under consideration in the application.

Applicants' arguments filed April 26, 2022 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 6 and 7 of the amendment, the applicants argue (throughout page 6 of the REMARKS section) that all the cores are directly fit together and not spaced apart.  The examiner respectfully disagrees.  The cores are fitted together; however, the parts of the cores are spaced apart from other cores, as shown in Figure 4 of Ensink.  The interlocking features would hold the ends together, but the main parts of the cores are spaced apart, which reads on the claimed limitations.  In order to obtain more favorable consideration in overcoming the teachings of Ensink, it is suggested that the applicants claim further detailed structural features as to how the cores are spaced apart to overcome the broadest reasonable interpretation applied to independent claim 14 in the above 35 USC 103 rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        April 28, 2022